 In the Matter of PETER EMGE,BARBARA EMGE, OSCAR EMGE, THERESAEMGE, RALPH EMGE, CONRAD L. ELPERS, CHRISTINA ELPERS, URBANP. REISINGAND ALMAREISING, DOING BUSINESS AS EMGE AND SONSand,AMALGAMATED MEAT CUT'T'ERS AND BUTCHERWORKMEN OF NORTHAMERICA, LOCAL No. 237, AFFILIATEDWITHTIIE A. F. OF L.Case No. R-4082.Decided August 17, 10 42Jurisdiction: edible meat products manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to recognize either of competing, labor organizations until certified bythe Board; election necessary.Unit Appropriate for Collective Bargaining:ployees, excluding supervisory and clerical employees, salesmen, and casuallabor employed as'hide shakeis; stipulation as to.Mr. Isidor Kahn,of Evansville, Ind., for the Company.Mr. Louis B. Daniels,of Louisville, Icy.,, andMr. Connie Williams,of Terre Haute, Incl., for the Ammalgamated.Mr. James Robb,of Indianapolis, Ind., andMr. S. R.. Woodruff,of Fort Branch, Ind., for the P. W. O. C.Miss 11!ameia Hertsmarle,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Amalgamated Meat Cutters and ButcherWorkmen of North America, Local No. 237, affiliated with the A. F. ofL., herein called the Amalgamated, alleging that a question affectingcommerce had arisen concerning the representation of employees ofPeter Emge, Barbara Emge, Oscar Emge, Theresa Emge, RalphEmge, Conrad L. Elpers, Christina Elpers, Urban P. Reising andAlma Reising, doing business as Emge and Sons, Fort Branch, Indi-ana, herein called the Company, the National Labor Relations 'Boardprovided for an appropriate hearing upon due notice before ArthurR. Donovan, Trial Examiner. Said hearing was held at Evansville,Indiana, on July 30, 1942.The Company, the Amalgamated, andPackinghouse,Workers Organizing Committee, Local No. 172, affili-43 N. L.R. B., No. 36.,273481030-42-vo1.43-18 274DECISIONSOF NATIONALLABOR RELATIONS BOARDated with the C. I. 0., herein called the P. W..O.-C., appeared, partici-pated, and were afforded full opportunity to be heard; to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings- made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYEinge and Sons is a partnership engaged in the manufacture ofedible meat products and byproducts at Fort Branch, Indiana. Its,raw products consist'principally.of-cattle, hogs, calves, and sheep.Itpurchases annually in excess of $100,000 worth of such products, ap-proximately 50 percent of which is obtained from sources outside theState of Indiana.The Company's annual sales total more than$150,000.About 50 percent of this amount represents the sale ofproducts shipped to points outside the State' of Indiana.H. THE ORGANIZATIONS INVOLVEDAmalgamated Meat Cutters and Butcher Workmen of North Amer-ica Local No.237,- is a labor organization affiliated with the AmericanFederation of Labor, admitting,tomembership employees of theCompany.'Packinghouse Workers Organizing Committee,Local No. 172, is 'a;labor organization affiliated with the Congress of IndustrialOrgani-zations,admitting to meinbership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Amalgamated and the'P. W. O. C. claim to represent the Com-pany's employees.The Company refuses to recognize either until ithas been certified by the Board.A statement 'of the Regional Director, introduced in evidence, atthe hearing shows' that the-Amalgamated and the P. W. O. C. eachrepresents a substantial' number of employees in the unit hereinafterfound appropriate.'.We find that 'a `question affecting commerce has arisen concerningthe representation of employees of the Company, within the meIlniug'The Regional Director reported that the Amalgamated submitted 170 application cards,'including S duplications,'' 71 beating apparently genuine. onginil sigiiatui es, and 154 bear-,ing names of persons listed on the Company a pay toll for the penod from Februaiy 21 toMarch 7, 1942.The P AV O - C "submitted 140 membership `cards, including 40 duplications, all bearingapparently genuine, original signatures, and 99 bearing names of .pen sons -listed oh ,theabove-mentioned pay roll, %xhich contains the navies of 294 persons EATGE AND SO--\-'S275of Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.I4. THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance 22 employees of the Company, excludingsupervisory and clerical employees, salesmen, and casual labor em-ployed as hide shakers,' constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) ofthe Act'V.THE DETERMINATIONOF REPRESENTATIVESWe find that the question concerning representation which lirasarisen can best be resolved by an election by secret ballot.TheAmalgamated and the P. W. O. C. desire that the pay roll of July28, 1942, be used to determine eligibility of employees' to vote.TheCompany desires that a current pay roll be used. It appears thatthe number of employees has been gradually increasing since Decem-ber 1941, at which, time there were approximately 300 to 350 em-ployees.At the time of the hearing there were about 412 employees.In view of the gradual increase in personnel, and in accordance withour usual practice, we shall direct that the employees of the Com-pany eligible to vote in the election shall be those in the appropriateunit who were employed during the pay-roll period immediatelypreceding the date of the Direction of Election herein, subject tothe limitations and, additions set forth in the Direction. -DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended; it isherebyDIRECTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with Peter Emge,Barbara Emge, Oscar Emge, Theresa Emge, Ralph Emge, Conrad L.Elpers, Christina Elpers, Urban P. Reising and Alma Raising, doingbusiness as Emge and Sons, Fort Branch, Indiana, an election by2The parties stipulated at the hearing that firemen are to be considered as maintenanceemployees3Hide shakers w ere described at the hearing as persons called in about once a monthto shake, fold, wrap,and load hides into cars.These employees vary from month tomonth*The parties stipulated that about 10 or 12 employees,who spend approximately halftheir time in selling merchandise and the remainderin sewing astruck di ivei s,should beincluded within the unit 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecret ballot shall be conducted as early as possible but not laterthan thirty, (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the EleventhRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among the employees in the unit 'found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including any suchemployees who did not work during said pay-roll period becausethey were ill or on vacation or in the active military service or train-ing of the United States, or temporarily laid off, but excluding anywho have since quit or been discharged for cause, to determinewhether they desire to be represented by, Amalgamated, Meat Cut-ters and,Butcher Workmen of North America, Local No. 237, affili-ated with the A. F. of L., or by Packinghouse Workers OrganizingCommittee Local No. 172, affiliated with the C. I. 0., for the pur-poses of collective bargaining,, or by neither.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.